DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Terminal disclaimer and remarks filed on 2/2/2021, with respect to claims 1-17 have been fully considered and are persuasive.  The non-statutory double patenting rejection of claims 1-17 has been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16720087 and 16720262 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent US4956582 by Bourassa. 

Referring to the claim 1 Bourassa teaches a plasma processing apparatus (Fig 2 and item 100 abstract) comprising: 

    PNG
    media_image1.png
    445
    680
    media_image1.png
    Greyscale

a balun (Fig 2 item 158 Balun Transformer; column 4 lines 38 to 45);  
including a first input terminal (item 134) , a second input terminal (item 170 to ground), a first output terminal (item 156). and a second output terminal;  (item 166;  column 4lines 37 to lines 56).
(See Fig 2 item 112 vacuum chamber 112 column 2 lines 22 30 to 36)
a first electrode electrically connected to the first output terminal (Fig 2 item 150 and column 4 lines 37-45): 
a second electrode electrically connected to the second output terminal (Fig 2 item 160 and column 2 lines 45 to 56): and 
Bourassa is silent on a connection unit configured to electrically connect the vacuum container and ground the connection unit including an inductor.

    PNG
    media_image2.png
    455
    621
    media_image2.png
    Greyscale

However, in another embodiment Bourassa teaches a matching circuit connection unit (Fig 3 item 200 matching network column 5 lines 41-43 near input connector 202) configured to electrically connect the vacuum container (See Fig 2 connected to the vacuum container 112 of plasma generator 100) and ground the connection unit (item 142 connected to ground) including an inductor (See Fig 3 item 222 and 230 are variable inductors See column 5 lines 55 to 68).
Hence, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the instant application, to combine the matching network unit embodiment with a saimple inductor connection to the body via ground in order to balance the impedance on both the electrodes with respect to ground for eliminating the glow discharge current to produce a low temperature plasma (see abstract).

Referring to the claim 2 Modified reference Bourassa teaches a plasma processing apparatus (Fig 2 item 100) comprising: 
a balun(Fig 2 item 158 Balun Transformer; column 4 lines 38 to 45);  
including a first input terminal (item 134) , a second input terminal (item 170 to ground), a first output terminal (item 156). and a second output terminal;  (item 166;  column 4lines 37 to lines 56).
a vacuum container (See Fig 2 item 112 vacuum chamber 112 column 2 lines 22 30 to 36)
a first electrode electrically connected to the first output terminal (Fig 2 item 150 and column 4 lines 37-45): 
a second electrode electrically connected to the second output terminal (Fig 2 item 160 and column 2 lines 45 to 56): and 
Bourassa is silent on a connection unit configured to electrically connect the second input and ground the connection unit including an inductor.
(Fig 3 item 200 matching network column 5 lines 41-43 near input connector 202) connection unit configured to electrically connect the second input terminal and ground (See Fig 2 connected to the conductor 170) the connection unit including an inductor   (See Fig 3 item 222 and 230 are variable inductors See column 5 lines 55 to 68).
Hence, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the instant application, to combine the matching network unit embodiment with a saimple inductor connection to the body via ground in order to balance the impedance on both the electrodes with respect to ground for eliminating the glow discharge current to produce a low temperature plasma (see abstract).

Referring to the claim 3 Modified reference Bourassa teaches, 
a balun (Fig 2 item 158 Balun Transformer; column 4 lines 38 to 45);  
including a first input terminal (item 134) , a second input terminal (item 170 to ground), a first output terminal (item 156). and a second output terminal;  (item 166;  column 4lines 37 to lines 56).
a vacuum container (See Fig 2 item 112 vacuum chamber 112 column 2 lines 22 30 to 36)
a first electrode electrically connected to the first output terminal (Fig 2 item 150 and column 4 lines 37-45): 
a second electrode electrically connected to the second output terminal (Fig 2 item 160 and column 2 lines 45 to 56): and 
Bourassa is silent on a connection unit configured to electrically connect the vacuum container and the second input terminal  and the connection unit including an inductor.
However, in another embodiment Bourassa teaches a matching circuit connection unit (Fig 3 item 200 matching network column 5 lines 41-43 near input connector 202) configured to electrically connect the vacuum container   (Fig 2 item 112) connect the second input terminal (See Fig 2 connected to the conductor 170) the connection unit including an inductor   (See Fig 3 item 222 and 230 are variable inductors See column 5 lines 55 to 68).
Hence, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the instant application, to combine the matching network unit embodiment with a saimple inductor connection to the body via ground in order to balance the impedance on both the electrodes with respect to ground for eliminating the glow discharge current to produce a low temperature plasma (see abstract).

Referring to the claim 7 modified reference of Bourassa teaches the plasma processing apparatus according to claim 3, Bourassa further teaches wherein an inductance of the inductor is variable (See column 5 lines 55 to 58 where teaches the inductor 230 is variable).
Referring to the claim 9 modified reference of Bourassa teaches the plasma processing apparatus according to claim 3, but silent on wherein the second electrode is arranged to surround an entire circumference of the first electrode.  However, these shapes of electrodes are within the scope of the art and an ordinary skill can easily 
Referring to the claim 10 modified reference of Bourassa teaches the plasma processing apparatus according to claim 9, but silent on wherein the second electrode has a tubular shape.  However, these shapes of electrodes are within the scope of the art and an ordinary skill can easily implement them as a design choice as no particular significance (novel and unexpected results) has been attributed beyond their regular function.  In re Kuhle, 526 F.2d 553, 555 88 USPQ 7, 9 (CCPA 1975).

Referring to the claim 11 modified reference of Bourassa teaches the plasma processing apparatus according to claim 10, but silent on wherein the first electrode and the second electrode are arranged to form a coaxial structure.  However, these shapes of electrodes are within the scope of the art and an ordinary skill can easily implement them as a design choice as no particular significance (novel and unexpected results) has been attributed beyond their regular function.  In re Kuhle, 526 F.2d 553, 555 88 USPQ 7, 9 (CCPA 1975).

 Referring to the claim 12 modified reference of Bourassa teaches the plasma processing apparatus according to claim 3, but silent on wherein the second electrode includes a portion opposing an upper surface and a side surface of the first electrode, and is arranged to surround the upper surface and the side surface of the first electrode.  However, these shapes of electrodes are within the scope of the art and an 

Referring to the claim 13 modified reference of Bourassa teaches the plasma processing apparatus according to claim 3, wherein the first electrode serves as a cathode, and the second electrode serves as an anode.  (See abstract and Fig 2 and claim 1)
Referring to the claim 14 modified reference of Bourassa teaches the plasma processing apparatus according to claim 3, but silent on wherein the first output terminal and the first electrode are electrically connected via a blocking capacitor.   However, Bourassa teaches a matching circuit in which usage of variable and fixed capacitors for balancing the potential on the electrodes.  Hence, it would be obvious to a person with ordinary skill in the art to introduce a capacitor to block the RF is known skill in the art in order to balance the potential between the electrodes (See abstract).
 Referring to the claim 15 modified reference of Bourassa teaches the plasma processing apparatus according to claim 3, but silent on wherein the plasma processing apparatus is configured as an etching apparatus.  However,  it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation. Exparte Masham 2 USPQ2d 1647 (1987).
Referring to the claim 16 modified reference of Bourassa teaches the plasma processing apparatus according to claim 3, but silent on wherein the plasma processing 

Referring to the claim 17 modified reference of Bourassa teaches the plasma processing apparatus according to claim 3, Bourassa teaches that it further comprising: a high-frequency power supply (See Fig 2 item RF Power Supply 138 column 5 lines 11 to 15)  ; and an impedance matching circuit (Fig 3 item 200) arranged between the high-frequency power supply(See Fig 2 and item 138) and the balun ( Fig 2 item 158 abstract and column 5 lines 41 to 45).  

Allowable Subject Matter

Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-3, 7, and  9-17 are allowed.
Claims 4-6 and claim 8 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/10/2021